Citation Nr: 0709902	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the spouse of a deceased veteran who had 
active duty service from June 1962 to October 1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died in November 1979; the causes of death 
listed on his death certificate were: the immediate cause was 
carotid artery rupture, due to or as a consequence of erosion 
from tracheostomy tube, other significant conditions were 
amyotrophic lateral sclerosis.  

2.  The veteran's death causing disorders were not manifest 
in service and there is no competent evidence that such 
disorders are causally related to event(s) in service.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2006).

2.  The criteria for entitlement to dependent's educational 
assistance allowance have not been met.  38 U.S.C.A. § 3501 
(West 2002); 38 C.F.R. § 21.3021 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the matter on appeal.  
The discussions in the February 2003 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the February 2003 VCAA letter, the appellant was 
advised of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the February 2003 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in her possession.  In this regard, the appellant 
was advised to identify any source of evidence and that VA 
would assist in requesting such evidence.  She was provided a 
copy of the claims folder, and provided an extension of time 
to submit additional evidence in support of her claim.  The 
Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The February 2003 VCAA letter did not address entitlement to 
dependents' educational assistance benefits under Chapter 35, 
however, it appears that VCAA notice does not apply where (as 
here) the law is dispositive (See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001)).

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice in February 2003, which was prior to the April 2003 
rating decision on appeal.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 

In the present appeal, regardless of whether the appellant 
was provided notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
issue on appeal, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the claim remains denied, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot.  

Regarding the duty to assist, the RO obtained the veteran's 
service medical records.  In April 2004, the Medical Care 
Center of South Arkansas notified the RO that the veteran's 
hospitalization records could not be found.  The appellant 
submitted a medical statement from the veteran's provider of 
treatment to supplement the claim.  The RO also provided the 
appellant a copy of the claims folder, and provided an 
extension of time for her to provide any further evidence.  
As there is no competent evidence showing a cause of the 
veteran's death was first manifest in service or during a 
presumptive period or otherwise associated with an in-service 
event, there is no duty to obtain medical opinion in the 
case.  Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003).  There are no outstanding requests to obtain available 
private medical records that the appellant has both 
identified and authorized VA to obtain on her behalf.  There 
is no reasonable possibility that any further assistance 
would be capable of substantiating her claim.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the causes of the veteran's death were 
reported on the death certificate to be the following:  the 
immediate cause was carotid artery rupture, due to or as a 
consequence of erosion from tracheostomy tube, other 
significant conditions were amyotrophic lateral sclerosis.  
The Board first considers whether any of these disorders were 
related to the veteran's service.  

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as amyotrophic lateral sclerosis and organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A review of the record indicates that during the veteran's 
lifetime service connection was not granted in effect for any 
disorders.  The veteran was awarded nonservice-connected 
pension based on paralysis of the lower extremities, possible 
amyotrophic lateral sclerosis with atrophy and marked 
weakness of the right and left hands and hypertension.  The 
veteran was in receipt of special monthly pension on account 
of need for regular aid and attendance 

Service medical records are negative for any of the veteran's 
death causing disorders.  The appellant argues that the 
amyotrophic lateral sclerosis is due to service.  She 
contends that while amyotrophic lateral sclerosis was 
diagnosed around the time of the veteran's death, doctors 
were not aware of this disease earlier.  The appellant noted 
that doctors previously provided diagnosis of an unknown 
disorder and the veteran had symptoms such as fatigue, 
headaches and bowel syndrome.  Service medical records 
reflect complaints of headaches and dizzy spells with no 
pathology found.  Nevertheless, the medical evidence of 
record, discussed below, does not suggest or demonstrate that 
the veteran had symptoms of amyotrophic lateral sclerosis 
during service.  Furthermore the appellant as a lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The first post-service medical evidence in the file is a May 
1977 VA examination providing diagnoses of hypertension and 
possible amyotrophic lateral sclerosis.  An August 1977 VA 
examination noted atrophy of the hands and hypertension.  
1978 VA hospital records revealed assessments of progressive 
myelopathy, more likely lower motor neuron disease and 
hypertensive midline disc L4-5.  A January 1980 letter from a 
private doctor explained that the veteran's amyotrophic 
lateral sclerosis was a sporadic form and had nothing to do 
with any hereditary problems.  

Hence, the record is devoid of any post-service evidence of 
the veteran's death causing disorders, to specifically 
include amyotrophic lateral sclerosis, for many years after 
service.  There is simply no continuity of pertinent 
symptomatology to relate the causes of his death to his 
military service.  Furthermore, there is no competent 
evidence that amyotrophic lateral sclerosis manifested to a 
compensable degree within one year from discharge from 
service.

Based on the record, the Board must conclude that there is a 
preponderance of evidence against a finding that the 
veteran's amyotrophic lateral sclerosis, carotid artery 
disorder and tracheostomy were manifested during service, or 
within one year of his discharge from service or that they 
were otherwise related to his military service.  

The veteran's death was not caused by a service-connected 
disability.  In addition, the veteran did not have a 
permanent and total service-connected disability while he was 
alive and he did not die while under permanent and total 
disability.  In order for the appellant to be eligible for 
educational assistance under the provisions of Chapter 35, 
the veteran must have died of a service-connected disability 
or died while having a disability evaluated as total and 
permanent in nature resulting from a service-connected 
disability.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  
The appellant does not meet the basic requirements for 
educational assistance under the provisions of Chapter 35.

In sum, the Board acknowledges the appellant's contentions.  
However, there is no basis for finding that the cause of the 
veteran's death was in any manner related to his military 
service.  In reaching this determination, the Board is unable 
to find such a state of approximate balance of the positive 
evidence to otherwise warrant a favorable decision.  


ORDER

The appeal is denied as to both issues.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


